Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 6, 2019

                                      No. 04-19-00526-CR

                                     Johnny Joe ALDANA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR10064
                           Honorable Ron Rangel, Judge Presiding


                                         O RDE R
       The appellant’s brief in this appeal was originally due to be filed on October 3, 2019. The
court granted extensions of time until December 2, 2019 to file the brief. On December 2,
appellant filed a motion requesting an additional extension of time, for a total extension of
ninety days. The motion is granted. THIS IS THE FINAL EXTENSION OF TIME
THAT APPELLANT WILL BE GRANTED. The appellant’s consolidated brief must
be filed by January 2, 2020.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court